Citation Nr: 1032184	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  03-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an increased rating for service-connected 
hypertension, left ventricular hypertrophy, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an effective date prior to February 8, 2002 
for the award of a 10 percent disability rating for hypertension, 
left ventricular hypertrophy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to December 
1975 and from January 1982 to June 1991.  He had service in the 
Southwest Asia Theater of Operations from November 25, 1990, to 
April 22, 1991.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in 
September 2002 and September 2003.

The September 2002 rating decision granted a 10 percent rating 
for service-connected hypertension and assigned an effective date 
of February 8, 2002.  The September 2003 rating decision declined 
to reopen a claim for entitlement to service connection for a low 
back disorder.  

In January 2008, the Board reopened the claim for service 
connection for a low back disorder and remanded it, as well as 
the claims for an increased rating and an earlier effective date, 
for additional development and to address due process concerns.  
In pertinent part, the Board instructed the RO/Appeals Management 
Center (AMC) to obtain VA treatment records, schedule the Veteran 
for a VA cardiovascular examination, and issue a statement of the 
case (SOC) concerning the Veteran's disagreement with the 
effective date assigned for the grant of a 10 percent disability 
evaluation for hypertension.  The actions directed on remand have 
been accomplished and the Veteran has perfected an appeal 
concerning a claim for an effective date prior to February 8, 
2002 for the award of a 10 percent disability rating for 
hypertension.  The issues are properly before the Board for 
appellate review.  


FINDINGS OF FACT

1.  There is no probative evidence establishing that the 
Veteran's current low back disorder is etiologically related to 
active service.  

2.  The Veteran's hypertension, left ventricular hypertrophy, is 
not manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  

3.  The Veteran did not appeal a November 2000 rating decision in 
which the RO granted service connection for hypertension, left 
ventricular hypertrophy, and assigned a noncompensable 
evaluation. 

4.  The Veteran's claim for an increased rating was received on 
February 8, 2002.  

5.  There is no informal claim that meets the requirements of 
38 C.F.R. § 3.155 received between the November 2000 rating 
decision and the February 2002 receipt of claim.  

6.  No informal claim that meets the requirements of 38 C.F.R. 
§ 3.157(b)(1) and dated between November 2000 and February 8, 
2002, supports findings that meet the criteria for a 10 percent 
schedular evaluation for hypertension, left ventricular 
hypertrophy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension, left ventricular hypertrophy, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7101 (2009).

3.  The criteria for an effective date prior to February 8, 2002 
for the award of a 10 percent disability rating for hypertension, 
left ventricular hypertrophy, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has a low back disorder as a result 
of service, but does not provide any specific assertions.  The 
only statements he has provided relate to his contention that the 
evidence of the lower back condition should and must be in his 
medical records since October 1975, when he first joined the 
military, and later on from January 1982 to June 1991.  See March 
2004 VA Form 9.  The Veteran also reports receiving treatment in 
Korea in the 1980s and indicates that he has also received post-
service treatment and underwent surgery in 1998.  See May 2005 VA 
Form 21-4138.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, any back problems and he 
consistently denied recurrent back pain on examination.  See 
reports of medical history dated October 1975, June 1978 and May 
1991.  In addition, clinical evaluation of his spine was normal 
in October 1975, June 1978 and May 1991.  See reports of medical 
examination.  

The post-service medical evidence of record reveals that the 
Veteran was seen in October 1997 with complaint of low back pain.  
A lumbosacral CT scan was ordered and a subsequent October 1997 
record indicates that the CT showed disc herniation at L5-S1.  
See record from Arango Professional Group.  The October 1997 CT 
scan of the Veteran's lumbar spine is of record and contains an 
impression of bulging disc L3-L4 and L4-L5 levels causing 
compression of the ventral aspect of the thecal sac; and central 
disc herniation, L5-S1 level, impinging the ventral aspect of the 
thecal sac.  See record from Sociedad Radiologica de Bayamon.  

In an October 1997 letter, Dr. E.J. Lugo Piazza reported that the 
Veteran did not have radiculopathy but did have lumbar pain that 
seemed mechanical.  Some of this letter was illegible, but it 
appears that aggressive treatment was not recommended.  Dr. Lugo 
Piazza recommended therapy, anti-inflammatories, and weight loss.  

Discogenic disease was again noted in March 1998 and a November 
1998 magnetic resonance imaging (MRI) of the Veteran's lumbar 
spine contained an impression of degenerative discogenic disease 
changes at the L5-S1 level, with concomitant posterocentral 
extruded disc herniation affecting the left S1 nerve root; and 
degenerative discogenic disease and annular disc bulging at the 
L4-5 level.  See March 1998 record from Arango Professional 
Group; record from Sociedad Radiologica de Bayamon.  In a May 
1999 VA record, the Veteran reported a history of back surgery in 
1998.  See VA Form 10-10M.  Records from Hospital San Pablo 
indicate that the surgery was performed in December 1998.  See 
e.g., report of operation.  The pathology report contained a 
microscopic diagnosis of intervertebral disc, L5 S1, left 
hemilaminectomy; nucleus pulposus and cartilage with degenerative 
changes.  See December 1998 record from San Pablo Pathology 
Group, Inc.  

The Veteran was seen on other occasions with complaint of severe 
back pain.  See e.g., records from Arango Professional Group 
dated October 2001, November 2001, November 2002; December 2004 
physical therapy progress note.  An October 2001 CT scan of the 
lumbar spine contained an impression of status post left 
laminectomy at the L5-S1 level, with either recurrent disk 
herniation or fibrosis, causing compression of the left S1 nerve 
root, MRI examination of the lumbar spine is suggested for 
further evaluation; and diffuse annular disk bulge at the L4-5 
level, causing compression of the ventral aspect of the thecal 
sac.  See record from Sociedad Radiologica de Bayamon.  A 
November 2001 MRI of the Veteran's lumbar spine contained an 
impression of post-surgical and degenerative discogenic disease 
changes at the L5-S1 level, with small posterocentral recurrent 
disk protrusion and/or herniation; early degenerative discogenic 
disease with mild diffuse annular disk bulging at the L4-5 level; 
and incidental finding of a filum terminale lipoma.  Id.

A September 2003 record from Dr. J.E. Dieppa reports that the 
Veteran has a long history of back pain and has had problems 
since about 1986.  It was noted that in 1986, while in Korea, the 
Veteran used a 60 pound back pack, which was the primary cause of 
his problem.  The Veteran was assessed with lumbar back pain 
(LBP), herniated nucleus pulposus (HNP), degenerative disc 
disease (DDD) and degenerative joint disease (DJD).  

The Veteran underwent a VA compensation and pension (C&P) general 
medical examination in May 2004, at which time he reported 
receiving VA treatment with Tramadol and Naproxen.  Physical 
examination revealed an obese male with normal gait.  Examination 
of the musculoskeletal system revealed, in pertinent part, pain 
in the lumbar area and difficulty squatting and walking on toes 
and heels.  The Veteran was diagnosed with lumbar myositis.  

In a February 2006 letter, Dr. E.J. Lugo Piazza reported that the 
Veteran "had a December 1998 left L5-S1 extruded disc removal.  
He return to my office with complaint of low back pain (LBP) and 
left lower extremity (LE) pain.  Now, MRI was done and shows 
post-surgical changes and right findings that do not explain 
patient complaints.  He has no neurosurgical recommendation from 
operative point of view.  He needs to be treated conservatively.  
This back problem start[ed] when he was on active duty at the 
Korean War."  

The evidence of record does not support the claim for service 
connection for a low back disorder.  As an initial matter, and as 
noted above, there are no references to complaint of, or 
treatment for, any problems involving the Veteran's low back 
during service, and he denied having any recurrent back pain at 
the time of several examinations, to include at his separation.  
As such, there is no evidence of a chronic low back disorder 
during service.  In addition, the earliest post-service medical 
evidence of record indicating that the Veteran was having 
problems with his low back is dated in October 1997, more than 
six years after his discharge from service.  See letter from Dr. 
E.J. Lugo Piazza (lumbar pain that seems mechanical; aggressive 
treatment not recommended); record from Arango Professional Group 
(complaint of low back pain).  This span of time between service 
and treatment for the Veteran's low back does not support a 
finding that he has had continuity of symptomatology since 
service, nor has the Veteran made this assertion.  There is also 
no evidence of arthritis within one year of his separation from 
service.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Board notes at this juncture that the Veteran is competent to 
report that he has a low back disorder as a result of service and 
that evidence of a lower back condition is in his medical 
records, to include treatment in Korea in the 1980s.  See Layno, 
6 Vet. App. at 470 (1994).  The Board does not, however, find his 
assertions credible.  First, the Veteran's service treatment 
records do not document any treatment related to his back, 
although he was treated for a myriad of other problems during his 
periods of active service.  Secondly, the Veteran denied having 
or having had any recurrent back pain at the time of his 
discharge from service.  For these reasons, the Board finds the 
Veteran's assertions not credible.  See Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).

In addition to the foregoing, the medical evidence of record does 
not establish a link between the Veteran's low back disorder and 
service.  The Board acknowledges the September 2003 record from 
Dr. J.E. Dieppa, in which it is noted that the Veteran complained 
of a long history of back problems since about 1986.  Dr. Dieppa 
does not provide an opinion, however, regarding the etiology of 
the Veteran's back problems.  The Board also acknowledges the 
February 2006 letter submitted by Dr. E.J. Lugo Piazza, in which 
he reports that the Veteran's back problems started when he was 
on active duty.  The Board does not afford this opinion any 
probative value, however, as Dr. Lugo Piazza did not provide a 
rationale for this opinion.  See Prejean v. West, 13 Vet. App. 
444, 448- 9 (2000) (a factor for assessing the probative value of 
a medical opinion is the thoroughness and detail of the opinion).

In the absence of any probative medical evidence establishing a 
link between the Veteran's low back disorder and service, service 
connection is not warranted and the claim must be denied.  
38 C.F.R. § 3.303.  

II.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.  

Service connection for hypertension was granted with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.104, DC 7101, 
effective November 24, 1999.  The Board notes that the grant of 
service connection included a diagnosis of left ventricular 
hypertrophy.  See November 2000 rating decision.  As noted in the 
Board's January 2008 decision, although left ventricular 
hypertrophy was not subsequently noted to be part of the service-
connected hypertension disability, there is no evidence showing 
that the RO severed service connection for left ventricular 
hypertrophy.  See rating decisions dated September 2002, 
September 2003 and September 2005.  

The Veteran filed a claim for increased rating that was received 
on February 8, 2002, and the RO assigned a 10 percent rating for 
hypertension under DC 7101, effective February 8, 2002, the date 
of his claim.  See id.  The Veteran contends, however, that he is 
entitled to a rating in excess of 10 percent because his 
condition is more severe than 10 percent disabling.  See October 
2002 NOD; June 2003 VA Form 9; October 2005 statement in support 
of claim.  

Pursuant to 38 C.F.R. § 4.104, DC 7101, a 10 percent evaluation 
is assigned for diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more; it is also the 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is assigned for 
diastolic pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 percent 
disabling and hypertensive vascular disease with diastolic 
pressure predominantly 130 or more is rated 60 percent disabling.  

The evidence in this case consists of VA and private treatment 
records, as well as several VA C&P examination reports.  

The Veteran underwent a VA C&P hypertension examination in April 
2002, at which time he reported a history of hypertension 
diagnosed during active service in 1986 in Fort Monmouth, New 
Jersey.  He indicated that his blood pressure remains elevated 
and that his medication dosage has to be increased gradually 
until adequate blood pressure control is achieved.  The Veteran 
reported his medications as Calan (240 milligrams daily), which 
had been prescribed for several years, Adalat CC (30 milligrams 
daily) and Toprol XL (50 milligrams daily).  He denied a history 
of hypercholesterolemia and diabetes mellitus and denied chest 
pain of ischemic characteristics.  The Veteran did report 
symptoms of headache and flushing, but denied any side effects 
from his medications.  Physical examination revealed blood 
pressure of 150/90, 140/90 and 150/90, heart rate of 76 per 
minute and respiratory rate of 12 per minute.  His heart had 
regular rhythm, no audible extra sounds, and no palpable PMI.  
The Veteran was diagnosed with arterial hypertension, under 
treatment.  

The Veteran underwent a VA C&P heart examination in August 2002, 
at which time, in pertinent part, he reported that his blood 
pressure had remained under control with present treatment but 
that at his last follow up visit in June, his blood pressure was 
found to be somewhat elevated, after which Adalat was increased 
and Toprol was decreased.  The Veteran indicated that during a 
follow up visit two weeks previously, his blood pressure was 
under adequate control.  He denied a history of visits to the 
emergency room or hospitalization due to uncontrolled 
hypertension.  Physical examination revealed blood pressure of 
130/80 and 135/80, heart rate of 80 per minute and respiratory 
rate of 14 per minute.  The Veteran was diagnosed with arterial 
hypertension, under treatment.  

During a May 2004 VA C&P general medical examination, the Veteran 
reported being diagnosed with arterial hypertension while 
stationed at Fort Monmouth during evaluation for heart 
palpitations associated with chest discomfort, for which he was 
hospitalized at the station hospital for a one week evaluation.  
The Veteran was then allegedly prescribed Calan SR, 240 
milligrams daily, which was approximately four years ago, 
substituted with Adalat 60 milligrams daily together with Toprol 
50 milligrams daily because of poor control of the blood pressure 
with Calan.  The Veteran claimed that at present, he had 
fluctuating levels of his blood pressure, which may occasionally 
be high and occasionally normal, despite treatment.  Physical 
examination revealed heart rate of 80 per minute, blood pressure 
readings of 160/110, 160/106 and 146/100, and respiratory rate of 
16 per minute.  The Veteran was diagnosed with uncontrolled 
arterial hypertension, under treatment.  

The Veteran also underwent a VA C&P hypertension examination in 
May 2004.  He denied a history of hospitalization due to 
hypertension, as well as any emergency room visits.  He indicated 
that his blood pressure was under control most of the time with 
medications.  The Veteran reported headaches.  Physical 
examination revealed blood pressure readings of 160/100, 150/100 
and 150/100, heart rate of 88 per minute and respiratory rate of 
15 per minute.  The Veteran was diagnosed with arterial 
hypertension.  

The Veteran underwent a VA C&P hypertension examination in 
September 2009, at which time his claims folder and medical 
records were reviewed.  He reported that he has had hypertension 
since serving at Fort Monmouth and had to be hospitalized due to 
chest pain and it was there he found out he had hypertension.  
Since that time he was started on oral medication and was last 
evaluated in May 2004.  The Veteran reported that a few years 
ago, he was evaluated by a private cardiologist and had an 
echocardiogram done, which revealed left ventricular hypertrophy.  
So far he claims he has not required any further hospitalizations 
and denied episodes of chest pain or angina.  He indicated his 
course since onset had been stable and that current treatment was 
in the form of medications (Adalact, Lisinopril, Toprol, 
Furosemide and Terazosin).  The Veteran denied any side effects 
from current treatment.  A monthly history of fatigue and a 
history of dyspnea on severe exertion were reported.  The 
examiner also noted that the Veteran had problems with morbid 
obesity and was an active chronic smoker of more than one pack 
per day for more than 35 years.  

Physical examination revealed pulse of 72 beats per minute, 
respiratory rate of 18, and blood pressure of 138/84.  Cardiac 
examination revealed absent JVD, 5th ICS PMI, heart sounds 
present at S1 and S2, regular rhythm and absent click, murmur, 
and pericardial rub.  Testing for LV dysfunction revealed an 
ejection fraction of more than 50 percent, x-ray of the heart 
revealed normal size, and a September 2009 electrocardiogram 
revealed normal sinus rhythm, right bundle branch block, left 
anterior fascicular block and left ventricular hypertrophy with 
QRS widening.  A chest x-ray contained an impression of mild 
aortic atherosclerosis.  A February 2009 myocardial perfusion 
study with ejection fraction contained an impression of low 
probability for adenosine induced reversible perfusion changes to 
suggest the presence of myocardial ischemia.  A February 2009 
cardiovascular stress test contained an impression of no 
significant adenosine-induced ST changes.

The Veteran was diagnosed with controlled hypertension and left 
ventricular hypertrophy by echocardiogram.  The examiner noted 
that the Veteran had multiple risk factors due to his morbid 
obesity, type II diabetes mellitus, and the fact that he is a 
chronic smoker that have nothing to do with his hypertension, 
which has been under control for the past years without any 
complications.  

The Veteran also underwent a VA C&P hypertension examination in 
September 2009, at which time many of the same findings noted 
during the heart examination conducted that same month were made.  
Physical examination revealed pulse of 72 beats per minute, 
respiratory rate of 18, and blood pressure of 138/84.  
Hypertensive cardiovascular examination revealed absent JVD, 5th 
ICS PMI, heart sounds present at S1 and S2, regular rhythm and 
absent click, murmur, and pericardial rub.  Hypertensive 
pulmonary examination revealed 1+ peripheral edema, which was 
noted to be present due to venous stasis secondary to the 
Veteran's morbid obesity.  Three blood pressure readings of 
138/84, 134/81 and 129/73 were recorded.  The Veteran was 
diagnosed with hypertension, controlled.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for the Veteran's hypertension, 
left ventricular hypertrophy.  As an initial matter, there is no 
indication on any VA examination that the Veteran's diastolic 
pressure was predominantly 110 or more or that his systolic 
pressure was predominantly 200 or more.  See April 2002 C&P 
hypertension examination (150/90, 140/90 and 150/90); August 2002 
C&P heart examination (130/80 and 135/80); May 2004 C&P general 
medical examination (160/110, 160/106 and 146/100); May 2004 C&P 
hypertension examination (160/100, 150/100 and 150/100); 
September 2009 VA C&P heart examination (138/84); September 2009 
VA C&P hypertension examination (138/84, 134/81, 129/73).  In 
addition, none of the private or VA treatment records associated 
with the claims file indicate a diastolic pressure predominantly 
110 or more or a systolic pressure predominantly 200 or more.  
Rather, the private and VA treatment records reveal systolic 
pressure readings ranging from 100 to 190 and diastolic pressure 
readings ranging from 70 to 110, with the reading of 110 only 
occurring on one occasion.  See e.g., private record dated 
December 2001.  The Board also notes that an August 2006 primary 
care follow-up note indicates that the Veteran's hypertension had 
resolved and that it was reported to be controlled during the 
September 2009 VA C&P heart and hypertension examinations.  The 
Board is also aware that the Veteran has left ventricular 
hypertrophy, which has been rated in connection with his 
hypertension under DC 7101 as such is symptom as opposed to a 
diagnosed disability.  For these reasons, a rating in excess of 
10 percent is not warranted for service-connected hypertension 
pursuant to DC 7101.  

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms associated with the Veteran's hypertension, namely 
elevated blood pressure readings, are contemplated by the rating 
criteria (i.e., 38 C.F.R. §4.104 DC 7101), which reasonably 
describe the Veteran's disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted for 
his claim.

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU was not expressly raised by the Veteran or 
reasonably raised by the record.  In this regard, the evidence 
does not show, and the Veteran does not contend, that his 
hypertension and left ventricular hypertrophy renders him 
unemployable.  Moreover, the September 2009 VA examiner noted 
that the Veteran's hypertension and left ventricular hypertrophy 
had no significant effects on his occupational activities.  
Therefore, the Board determines that a claim for TDIU has not 
been raised by the Veteran or the evidence of record.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 10 
percent for his hypertension, left ventricular hypertrophy.  
Therefore, the benefit of the doubt doctrine is not applicable in 
the instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.	Earlier effective date

The provisions governing the assignment of the effective date of 
an increased rating are set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect 
to the effective date of an award of increased compensation is 
that the effective date of the award "shall not be earlier than 
the date of receipt of the application thereof."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by regulation 
that provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates that 
a factually ascertainable increase in disability occurred within 
the one-year period preceding the date of receipt of a claim for 
increased compensation.  If an increase in disability occurred 
within one-year prior to the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the date 
of increase, or date entitlement arose.  38 U.S.C.A. 5110(b)(2); 
Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).  An informal claim may be any 
communication or action indicating an intent to apply for one or 
more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 
197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2009).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 3d. 
1351 (Fed. Cir. 1999), and it must identify the benefit being 
sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Where, as in this case, a formal claim has already been allowed, 
certain submissions will be accepted as an informal claim.  In 
addition to the criteria outlined in 38 C.F.R. § 3.155 and 
pertinent to this case, 38 C.F.R. § 3.157(b)(1) provides that the 
date of an outpatient or hospital examination or admission to a 
VA or uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits.  38 C.F.R. 
§ 3.157(b)(2) provides that the date of receipt of evidence from 
a private physician will be accepted when the evidence furnished 
by or in behalf of the claimant is within the competence of the 
physician and shows the reasonable probability of entitlement to 
benefits.  

In determining the effective date of award, the Board is required 
to look to all communications in the file which may be construed 
as a formal or an informal claim; the Board must then look at all 
other evidence in the record within the one-year period preceding 
the date on which the claim for increased compensation was 
received to determine the earliest date a factually ascertainable 
increase in disability occurred.  Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2009).  The United States Court 
of Appeals for the Federal Circuit has emphasized that VA has a 
duty to fully and sympathetically develop a Veteran's claim to 
its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  This duty requires VA to "determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 
2001), and extends to giving a sympathetic reading to all pro se 
pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004).  

Service connection was originally granted for hypertension, left 
ventricular hypertrophy, with a noncompensable evaluation 
effective November 24, 1999.  See November 2000 rating decision.  
The Veteran was notified of this decision in a November 2000 
letter but he did not initiate an appeal and this decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).  

The Veteran thereafter filed a claim for increased rating that 
was received by the RO on February 8, 2002.  See VA Form 21-4138.  
The RO determined that the Veteran was entitled to a 10 percent 
evaluation for hypertension, left ventricular hypertrophy, and 
assigned an effective date of February 8, 2002, the date on which 
his claim was received.  See September 2002 rating decision.  The 
Veteran noted his disagreement with the effective date assigned 
and subsequently filed a substantive appeal.  See October 2002 
notice of disagreement (NOD); September 2008 VA Form 9.  

According to his statements, the Veteran essentially contends 
that he is entitled to a 10 percent schedular rating for 
hypertension, left ventricular hypertrophy, going back to the 
date on which he was discharged from service because he was 
diagnosed with hypertension in 1986.  Id.  

As noted above, a 10 percent evaluation is assigned under DC 7101 
for hypertension with diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more; it is also 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, DC 
7101 (2009).  

Review of the claims folder reveals that there is only one 
document, a March 2000 RO letter that appears to have been 
misfiled, located in the claims folder between November 2000 and 
February 8, 2002.  No correspondence was received from the 
Veteran during this time period that indicated an intent to apply 
for an increased rating for hypertension, left ventricular 
hypertrophy, and the Veteran does not contend otherwise.  As 
such, no informal claim under 38 C.F.R. § 3.155 is of record.  
There were also no VA or private medical evidence associated with 
the claims folder during this time period that would meet the 
requirements of an informal claim under 38 C.F.R. § 3.157.  

Moreover, the evidence of record fails to reflect that the 
Veteran's hypertension, left ventricular hypertrophy, met the 
requirements for a 10 percent rating under DC 7101 within the 
year prior to February 8, 2002.  In light of the foregoing, 
February 8, 2002, is the earliest effective date that can be 
established in the instant case.  As such, the Veteran's claim 
for an effective date prior to February 8, 2002, for the award of 
a 10 percent disability rating for hypertension, left ventricular 
hypertrophy, must be denied.

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

Prior to the issuance of the September 2002 and September 2003 
rating decisions that are the subject of this appeal, the Veteran 
was advised of the evidence necessary to substantiate claims for 
service connection and an increased rating and of his and VA's 
respective duties in obtaining evidence.  See March 2002 and 
August 2003 letters.  He was also notified of effective dates for 
ratings and degrees of disability in a July 2007 letter.  While 
the July 2007 letter was sent after the initial adjudication of 
the Veteran's claims, such were readjudicated in the June 2009 
and October 2009 supplemental statements of the case such that 
the timing defect has been cured.  Mayfield v. Nicholson, 444 F. 
3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Pertinent to the Veteran's effective date claim, the United 
States Court of Appeals of the Federal Circuit has held that once 
the underlying claim is granted, further notice as to downstream 
questions, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's VA and private treatment records have been associated 
with the claims folder and he was afforded several VA 
examinations in connection with his claim for increased rating.  
The Board acknowledges that the Veteran was not afforded a VA 
examination specific to his claim for service connection for a 
low back disorder.  The Board does not find that a VA examination 
is warranted, however, because the Veteran's lay statements 
concerning his back are not credible and because service 
treatment records do not reveal that he received treatment for 
his back, despite records showing treatment for numerous other 
problems.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest 
the existence of additional, pertinent evidence that has not been 
obtained.

Additionally, as noted in the Introduction, in January 2008, the 
Board reopened the claim for service connection for a low back 
disorder and remanded it, as well as the claims for an increased 
rating and an earlier effective date, for additional development 
and to address due process concerns.  In pertinent part, the 
Board instructed the RO/AMC to obtain VA treatment records, 
schedule the Veteran for a VA cardiovascular examination, and 
issue a statement of the case concerning the Veteran's 
disagreement with the effective date assigned for the grant of a 
10 percent disability evaluation for hypertension.  As such 
actions have been accomplished on remand, the Board finds that 
the AOJ substantially complied with the January 2008 remand 
orders and no further action is necessary in this regard.  See 
D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.












(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder is denied.  

A rating in excess of 10 percent for hypertension, left 
ventricular hypertrophy, is denied.  

An effective date prior to February 8, 2002, for the award of a 
10 percent disability rating for hypertension, left ventricular 
hypertrophy, is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


